Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 11, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  159959                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159959
                                                                    COA: 348327
                                                                    Oakland CC: 2017-264709-FH
  JERRICO KEYSHON TIMMONS,
             Defendant-Appellant.
  ____________________________________/

          On order of the Court, the application for leave to appeal the May 28, 2019 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 11, 2019
           a1204
                                                                               Clerk